DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R. §1.111, dated July 28, 2021 in response to a non-final office action. Claims 1, 2, 4, 8-9, 11, 15- 16, and 18 have been amended, claims 3, 5-7, 10, 12-14, 17, and 19-20 have been cancelled, and new claims 21-31 are added.  Claims 1-2, 4, 8-9, 11, 15-16, 18, and 21-31 are subject to examination and have been examined.

Response to Arguments
Applicant's arguments filed July 28, 2021 have been fully considered but they are not persuasive for the following reasons:

Applicant’s Argument:
Regarding Claims 1, 8, and 15 (35 USC § 103): The Applicant argues in substance “The combination of T. Kim and Huang fails to teach all of the features of independent claim 1, including at least "communicating, by the first wireless communication device with the second wireless communication device, a second SFI for a second set of slots, via the DCI format, the second set of slots overlapping with the first set of slots in at least one of time or frequency," where "the DCI format" is also used for "communicating ... a first slot format indicator (SFI) for a first set of slots."

Examiner’s Response:
The Examiner respectively disagrees.  The claim limitation states communicating, by the first wireless communication device with the second wireless communication device, a second SFI indicating slot formats for a second set of slots, via the DCI format, the second set of slots overlapping with the first set of slots in at least one of time or frequency.
First, T. Kim: [0109] indicates the "The terminal (first or second wireless communication device) may also receive the configuration information transmitted by the base station (first or second wireless communication device) for notifying the terminal of the number of the slots (set of slots) for which slot formats are indicated (indicating slot formats) by the SFI included in the group-common DCI”.  Next, T. Kim: [0081] indicates "The group-common PDCCH may convey one or more SFIs, which may indicate different slot formats of the slots following in sequence” which satisfies both a first and second SFI.
T. Kim does not explicitly teach the first and second slots overlapping, but Huang: [0005] teaches "wherein if the first set of slots and the second set of slots are partially overlapped in time domain and the second SFI is transmitted after the first SFI, transmitted direction of overlapped symbols indicated by the second SFI is aligned with transmitted direction of the overlapped symbols indicated by the first SFI”).  Therefore, the rejection remains with the explanation within.

Regarding all other arguments presented by applicant, the arguments are substantially the same as those which have already been addressed above and in the interest of brevity; the examiner directs the applicant to those responses above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Throughout the text below the Applicant's claim citations are shown in italics whereas the examiner's interpretation and prior art citations are shown in bold.

Claims 1-2, 4, 8-9, 11, 15-16, 18, 21-23, 25-27, and 29-30 are hereby rejected under 35 U.S.C. 103 as being unpatentable over T. Kim et al. (hereafter T. Kim) US Patent Publication 2019008/2427 A1 (Applicant’s IDS 12/23/2019) in view of Huang, et al. (hereafter Huang) US Patent Publication 2019/0053227 A1 (Applicant’s IDS 12/23/2019).

Regarding Claim 1, T. Kim teaches A method of wireless communication, comprising: communicating, by a first wireless communication device (terminal or base station) with a second wireless communication device (base station or terminal), a first slot format indicator (SFI) for a first set of slots, via a DCI format for indicating slot format for indicating slot format on group common-physical downlink control channel GC-PDCCH; (T. Kim: [0109] "The terminal may also receive the configuration information transmitted by the base station for notifying the terminal of the number of the slots for which slot formats are indicated by the SFI included in the group-common DCI", and [0081] "The base station may notify the terminal of the slot format via a slot format indicator (SFI). The SFI may be transmitted on a group-common PDCCH");
communicating, by the first wireless communication device with the second wireless communication device, a second SFI indicating slot formats for a second set of slots, via the DCI format, (T. Kim: [0081] "The group-common PDCCH may convey one or more SFIs, which may indicate different slot formats of the slots following in sequence"),
T. Kim teaches transmitting and receiving a first and second SFI within a group-common PDCCH and DCI for sets of slots, but does not explicitly teach the second set of slots overlapping with the first set of slots in at least one of time or frequency, and communicating, by the first wireless communication device with the second wireless communication device, a communication signal based on at least one of the first SFI or the second SFI.
However, Huang does teach the second set of slots overlapping with the first set of slots in at least one of time or frequency, (Huang: [0005] "wherein if the first set of slots and the second set of slots are partially overlapped in time domain and the second SFI is transmitted after the first SFI, transmitted direction of overlapped symbols indicated by the second SFI is aligned with transmitted direction of the overlapped symbols indicated by the first SFI"),
and communicating, by the first wireless communication device (Fig. 2, 210/eNB) with the second wireless communication device (Fig. 2, 250/UE), a communication signal (downlink signal) based on at least one of the first SFI (SFI 1) or the second SFI. (Huang: [0234] "in FIG. 10, if the UE is configured to receive downlink signal or monitoring occasion on downlink symbols of slot #n indicated by SFI 1").
(Huang; [0005, 0234]).

Regarding Claim 2, The method of claim 1, the combination of T. Kim and Huang teaches wherein the communicating the first SFI includes receiving, by the first wireless communication device (terminal) from the second wireless communication device (base station), the first SFI, (T. Kim: [0081] "The base station may notify the terminal of the slot format via a slot format indicator (SFI). The SFI may be transmitted on a group-common PDCCH....The terminal may obtain the slot format(s) of certain slot(s) based on the acquired SFI and determine whether each symbol is a downlink symbol 503, an uplink symbol 505, or an unknown symbol 504 according to the obtained slot format"),
and wherein the communicating the second SFI includes receiving, by the first wireless communication device from the second wireless communication device, the second SFI. (T. Kim: [0081] "The group-common PDCCH may convey one or more SFIs, which may indicate different slot formats of the slots following in sequence").

Regarding Claim 4, The method of claim 1, the combination of T. Kim and Huang teaches wherein the communicating the first SFI includes transmitting, by the first wireless communication device (base station) to the second wireless communication device (terminal), the first SFI, (T. Kim: [0081] "The base station may notify the terminal of the slot format via a slot format indicator (SFI). The SFI may be transmitted on a group-common PDCCH....The terminal may obtain the slot format(s) of certain slot(s) based on the acquired SFI and determine whether each symbol is a downlink symbol 503, an uplink symbol 505, or an unknown symbol 504 according to the obtained slot format"),
 device to the second wireless communication device, the second SFI. (T. Kim: [0081] "The group-common PDCCH may convey one or more SFIs, which may indicate different slot formats of the slots following in sequence").

Regarding Claim 8, T. Kim teaches An apparatus (terminal or base station) comprising: a transceiver (Fig. 11, 1102/1103) configured to: communicate, with a second wireless communication device (base station or terminal), a first slot format indicator (SFI) for a first set of slots, via a DCI format for indicating slot format on group common-physical downlink control channel (GC-PDCCH);  (T. Kim: [0109] "The terminal may also receive the configuration information transmitted by the base station for notifying the terminal of the number of the slots for which slot formats are indicated by the SFI included in the group-common DCI", and [0081] "The base station may notify the terminal of the slot format via a slot format indicator (SFI). The SFI may be transmitted on a group-common PDCCH");
communicate, with the second wireless communication device, a second  SFI indicating slot formats for a second set of slots, via the DCI format, (T. Kim: [0081] "The group-common PDCCH may convey one or more SFIs, which may indicate different slot formats of the slots following in sequence"),
T. Kim teaches transmitting and receiving a first and second SFI within a group-common PDCCH and DCI for sets of slots, but does not explicitly teach the second set of slots overlapping with the first set of slots in at least one of time or frequency, and communicate, with the second wireless communication device, a communication signal based on at least one of the first SFI or the second SFI.
 the second set of slots overlapping with the first set of slots in at least one of time or frequency, (Huang: [0005] "wherein if the first set of slots and the second set of slots are partially overlapped in time domain and the second SFI is transmitted after the first SFI, transmitted direction of overlapped symbols indicated by the second SFI is aligned with transmitted direction of the overlapped symbols indicated by the first SFI"),
and communicate, with the second wireless communication device (Fig. 2, 250/UE), a communication signal (downlink signal) based on at least one of the first SFI (SFI 1) or the second SFI. (Huang: [0234] "in FIG. 10, if the UE is configured to receive downlink signal or monitoring occasion on downlink symbols of slot #n indicated by SFI 1").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of T. Kim to include the teachings of Huang in order to indicate overlapping slots in time and communicating based on an SFI  (Huang; [0005, 0234]).

Regarding Claim 9, The apparatus of claim 8, the combination of T. Kim and Huang teaches wherein: the transceiver configured to communicate the first SFI is configured to: receive, from the second wireless communication device (base station), the first SFI; (T. Kim: [0081] "The base station may notify the terminal of the slot format via a slot format indicator (SFI). The SFI may be transmitted on a group-common PDCCH....The terminal may obtain the slot format(s) of certain slot(s) based on the acquired SFI and determine whether each symbol is a downlink symbol 503, an uplink symbol 505, or an unknown symbol 504 according to the obtained slot format"),
and the transceiver configured to communicate the second SFI is configured to: receive, from the second wireless communication device, the second SFI.  (T. Kim: [0081] "The group-common PDCCH may convey one or more SFIs, which may indicate different slot formats of the slots following in sequence").

Regarding Claim 11, The apparatus of claim 8, the combination of T. Kim and Huang teaches wherein: the transceiver configured to communicate the first SFI is configured to: transmit, to the second wireless communication device (terminal), the first SFI; and the transceiver configured to communicate the second SFI is configured to: transmit, to the second wireless communication device, the second SFI. (T. Kim: [0081] "The base station may notify the terminal of the slot format via a slot format indicator (SFI). The SFI may be transmitted on a group-common PDCCH....The terminal may obtain the slot format(s) of certain slot(s) based on the acquired SFI and determine whether each symbol is a downlink symbol 503, an uplink symbol 505, or an unknown symbol 504 according to the obtained slot format").

Regarding Claim 15, T. Kim teaches A non-transitory computer-readable medium having program code recorded thereon (T. Kim: [0032]), the program code comprising: code for causing a first wireless communication device (terminal or base station) to communicate, with a second wireless communication device (base station or terminal), a first slot format indicator (SFI) for a first set of slots, via a DCI format for indicating slot format on group common-physical downlink control channel (GC-PDCCH); (T. Kim: [0109] "The terminal may also receive the configuration information transmitted by the base station for notifying the terminal of the number of the slots for which slot formats are indicated by the SFI included in the group-common DCI", and [0081] "The base station may notify the terminal of the slot format via a slot format indicator (SFI). The SFI may be transmitted on a group-common PDCCH");
code for causing the first wireless communication device to communicate, with the second wireless communication device, a second SFI for a second set of slots, via the DCI format, the second set of slots overlapping with the first set of slots in at least one of time or frequency; (T. Kim: [0081] "The group-common PDCCH may convey one or more SFIs, which may indicate different slot formats of the slots following in sequence"),
T. Kim teaches code transmitting and receiving a first and second SFI within a group-common PDCCH and DCI for sets of slots, but does not explicitly teach the second set of slots overlapping with the first set of slots in at least one of time or frequency, and code for causing the first wireless communication device (Fig. 2, 210/eNB) to communicate, with the second wireless communication device, a communication signal based on at least one of the first SFI or the second SFI.
However, Huang does teach the second set of slots overlapping with the first set of slots in at least one of time or frequency, (Huang: [0005] "wherein if the first set of slots and the second set of slots are partially overlapped in time domain and the second SFI is transmitted after the first SFI, transmitted direction of overlapped symbols indicated by the second SFI is aligned with transmitted direction of the overlapped symbols indicated by the first SFI"),
and code for causing the first wireless communication device (Fig. 2, 210/eNB) to communicate, with the second wireless communication device (Fig. 2, 250/UE), a communication signal based on at least one of the first SFI (SFI 1) or the second SFI. (Huang: [0234] "in FIG. 10, if the UE is configured to receive downlink signal or monitoring occasion on downlink symbols of slot #n indicated by SFI 1").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of T. Kim to include the teachings of Huang in order to indicate overlapping slots in time and communicating based on an SFI  (Huang; [0005, 0234]).

Regarding Claim 16, The non-transitory computer-readable medium of claim 15, the combination of T. Kim and Huang teaches wherein: the code for causing the first wireless communication device (terminal) to communicate the first SFI is configured to: receive, from the second wireless communication device (base station), the first SFI; (T. Kim: [0081] "The base station may notify the terminal of the slot format via a slot format indicator (SFI). The SFI may be transmitted on a group-common PDCCH....The terminal may obtain the slot format(s) of certain slot(s) based on the acquired SFI and determine whether each symbol is a downlink symbol 503, an uplink symbol 505, or an unknown symbol 504 according to the obtained slot format"),
and the code for causing the first wireless communication device to communicate the second SFI is configured to: receive, from the second wireless communication device, the second SFI. (T. Kim: [0081] "The group-common PDCCH may convey one or more SFIs, which may indicate different slot formats of the slots following in sequence").

Regarding Claim 18, The non-transitory computer-readable medium of claim 15, the combination of T. Kim and Huang teaches wherein: the code for causing the first wireless communication device (base station) to communicate the first SFI is configured to: transmit, to the second wireless communication device (terminal), the first SFI; (T. Kim: [0081] "The base station may notify the terminal of the slot format via a slot format indicator (SFI). The SFI may be transmitted on a group-common PDCCH....The terminal may obtain the slot format(s) of certain slot(s) based on the acquired SFI and determine whether each symbol is a downlink symbol 503, an uplink symbol 505, or an unknown symbol 504 according to the obtained slot format"),
and the code for causing the first wireless communication device to communicate the second SFI is configured to: transmit, to the second wireless communication device, the second SFI. (T. Kim: [0081] "The group-common PDCCH may convey one or more SFIs, which may indicate different slot formats of the slots following in sequence").

Claim 21, The method of claim 1, the combination of T. Kim and Huang teaches wherein the first SFI (SFI1) and the second SFI (SFI2) indicate a same communication direction for at least one common slot (slot #n).  (Huang: [0238] "the UE receives a UL grant indicating the slot format of slot #n via SFI2 in slot # n-4, and slot #n via SFI1 in slot # n-3. DL DCI indicating the slot format is received. One approach is for the NW to adjust the indication after the SFI to match the previously indicated SFI for the UE. In other words, the transmission direction of the first symbol indicated by the subsequent SFI is aligned with the transmission direction of the second symbol indicated by the previous SFI").
The rational and motivation for adding this teaching of Huang is the same as for Claim 1.

Regarding Claim 22, The method of claim 1, the combination of T. Kim and Huang teaches wherein the first SFI (previous SFI) and the second SFI (latter SFI) indicate a same communication direction for each slot in the overlapping time. (Huang: [0238] "One approach is that a NW coordinates latter indication of SFI aligning previous indicated SFI for the UE. In other words, transmitted direction of first symbol(s) indicated by the latter SFI is aligned with transmitted direction of second symbol(s) indicated by the previous SFI. The first symbol(s) and the second symbol(s) are partially or fully overlapped in time domain").
The rational and motivation for adding this teaching of Huang is the same as for Claim 1.

Regarding Claim 23, The method of claim 1, the combination of T. Kim and Huang teaches wherein the communicating the first SFI includes communicating the first SFI during a slot (slot # n-3) earlier in time than the first set of slots (slot #n).  (Huang: [0238, Fig. 9] "the UE receives a UL grant indicating the slot format of slot #n via SFI2 in slot # n-4, and slot #n via SFI1 in slot # n-3").
The rational and motivation for adding this teaching of Huang is the same as for Claim 1.

Regarding Claim 25, The apparatus of claim 8, the combination of T. Kim and Huang teaches wherein the first SFI (SFI1) and the second SFI (SFI2) indicate a same communication direction for at least one common slot (slot #n).  (Huang: [0238] "the UE receives a UL grant indicating the slot format of slot #n via SFI2 in slot # n-4, and slot #n via SFI1 in slot # n-3. DL DCI indicating the slot format is received. One approach is for the NW to adjust the indication after the SFI to match the previously indicated SFI for the UE. In other words, the transmission direction of the first symbol indicated by the subsequent SFI is aligned with the transmission direction of the second symbol indicated by the previous SFI").
The rational and motivation for adding this teaching of Huang is the same as for Claim 1.

Regarding Claim 26, The apparatus of claim 8, the combination of T. Kim and Huang teaches wherein the first SFI (previous SFI) and the second SFI (latter SFI) indicate a same communication direction for each slot in the overlapping time. (Huang: [0238] "One approach is that a NW coordinates latter indication of SFI aligning previous indicated SFI for the UE. In other words, transmitted direction of first symbol(s) indicated by the latter SFI is aligned with transmitted direction of second symbol(s) indicated by the previous SFI. The first symbol(s) and the second symbol(s) are partially or fully overlapped in time domain").
The rational and motivation for adding this teaching of Huang is the same as for Claim 1.

Regarding Claim 27, The apparatus of claim 8, the combination of T. Kim and Huang teaches wherein the transceiver configured to communicate the first SFI includes communicating the first SFI during a slot (slot # n-3) earlier in time than the first set of slots (slot #n).  (Huang: [0238, Fig. 9] "the UE receives a UL grant indicating the slot format of slot #n via SFI2 in slot # n-4, and slot #n via SFI1 in slot # n-3").
The rational and motivation for adding this teaching of Huang is the same as for Claim 1.

Regarding Claim 29, The non-transitory computer-readable medium of claim 15, the combination of T. Kim and Huang teaches wherein the first SFI (SFI1) and the second SFI (SFI2) indicate a same communication direction for at least one common slot (slot #n).  (Huang: [0238] "the UE receives a UL grant indicating the slot format of slot #n via SFI2 in slot # n-4, and slot #n via SFI1 in slot # n-3. DL DCI indicating the slot format is received. One approach is for the NW to adjust the indication after the SFI to match the previously indicated SFI for the UE. In other words, the transmission direction of the first symbol indicated by the subsequent SFI is aligned with the transmission direction of the second symbol indicated by the previous SFI").
The rational and motivation for adding this teaching of Huang is the same as for Claim 1.

Regarding Claim 30, The non-transitory computer-readable medium of claim 15, the combination of T. Kim and Huang teaches wherein the first SFI (previous SFI) and the second SFI (latter SFI) indicate a same communication direction for each slot in the overlapping time. (Huang: [0238] "One approach is that a NW coordinates latter indication of SFI aligning previous indicated SFI for the UE. In other words, transmitted direction of first symbol(s) indicated by the latter SFI is aligned with transmitted direction of second symbol(s) indicated by the previous SFI. The first symbol(s) and the second symbol(s) are partially or fully overlapped in time domain").
The rational and motivation for adding this teaching of Huang is the same as for Claim 1.

Claims 24, 28, and 31 are hereby rejected under 35 U.S.C. 103 as being unpatentable over T. Kim et al. (hereafter T. Kim) US Patent Publication 2019008/2427 A1 (Applicant’s IDS 12/23/2019) in view of Huang, et al. (hereafter Huang) US Patent Publication 2019/0053227 A1 (Applicant’s IDS 12/23/2019), and in further view of Y. Kim, et al. (hereafter Y. Kim) US Patent Publication 2018/0309513A1 (Applicant’s IDS 12/23/2019).

Regarding Claim 24, The method of claim 1, the combination of T. Kim and Huang does not explicitly trach wherein the communicating the first SFI includes communicating the first SFI during a first slot of the first set of slots.
However, Y. Kim does teach wherein the communicating the first SFI includes communicating the first SFI during a first slot of the first set of slots. (Y. Kim: [0141, Fig. 20] "The downlink region may occur after (e.g., immediately after) the PDCCH region [after the SFI of the initial slot of the aggregated set of slots. (The PDCCH region is illustrated in FIG. 20 as the column of alternating elements covering the first OFDM symbol").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of T. Kim and Huang to include the teachings of Y. Kim in order to indicate an SFI within the first slot of a set of slots indicated by the SFI (Y. Kim: [0141, Fig. 20]).

Regarding Claim 28, The apparatus of claim 8, the combination of T. Kim and Huang does not explicitly trach wherein the transceiver configured to communicate the first SFI includes communicating the first SFI during a first slot of the first set of slots.
However, Y. Kim does teach wherein the transceiver configured to communicate the first SFI includes communicating the first SFI during a first slot of the first set of slots. (Y. Kim: [0141, Fig. 20] "The downlink region may occur after (e.g., immediately after) the PDCCH region [after the SFI of the initial slot of the aggregated set of slots. (The PDCCH region is illustrated in FIG. 20 as the column of alternating elements covering the first OFDM symbol").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of T. Kim and Huang to include the teachings of Y. Kim in order to indicate an SFI within the first slot of a set of slots indicated by the SFI (Y. Kim: [0141, Fig. 20]).

Regarding Claim 31, The non-transitory computer-readable medium of claim 15, the combination of T. Kim and Huang does not explicitly trach wherein: the code for causing the first wireless communication device to communicate the first SFI includes communicating the first SFI during a first slot of the first set of slots.
However, Y. Kim does teach wherein: the code for causing the first wireless communication device to communicate the first SFI includes communicating the first SFI during a first slot of the first set of slots. (Y. Kim: [0141, Fig. 20] "The downlink region may occur after (e.g., immediately after) the PDCCH region [after the SFI of the initial slot of the aggregated set of slots. (The PDCCH region is illustrated in FIG. 20 as the column of alternating elements covering the first OFDM symbol").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of T. Kim and Huang to include the teachings of Y. Kim in order to indicate an SFI within the first slot of a set of slots indicated by the SFI (Y. Kim: [0141, Fig. 20]).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SCHNELL whose telephone number is (408)918-7541.  The examiner can normally be reached on Monday-Friday 6:30A - 4:00P PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/R.L.S/Examiner, Art Unit 2416                    
                                                                                                                                                                                    /NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416